Dismissed and Memorandum Opinion filed July 24, 2008







Dismissed
and Memorandum Opinion filed July 24, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00262-CV
____________
 
IN THE INTEREST OF E.M.J. and B.M.J., children
 
 

 
On Appeal from the
309th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-17279
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 18, 2008.  On July 11, 2009, appellant
filed a motion to dismiss the appeal based upon the ruling on appellant=s post-trial motions.   See Tex. R. App. P. 42.1.  The motion to
dismiss the appeal is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed July
24, 2008.
Panel consists of Chief Justice Hedges and Justices
Fowler and Boyce.